DETAILED ACTION
Applicant’s preliminary amendment 12/3/2021 filed has been fully considered. 
Claims 2-21 are pending and have been examined. Claim 1 has been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description of what “a security chip protocol” is.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite what “a security chip protocol” is and what the intended metes and bounds of the claims is. 
Claim 17 recites “exchange the validator between the first device and the first device”.
Double Patenting
Claims 2-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 9569623, 9576133, 8386800, 8707052, 8977864, 9940463, 10262141, 11074349, and 10666641.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method for performing a security chip protocol, the method comprising: receiving, by processing hardware of a security chip, a message from a first device as part of performing the security chip protocol; retrieving, by the processing hardware, a secret value from secure storage hardware operatively coupled to the processing hardware; determining a path through a key tree based at least in part on the message; deriving, by the processing hardware, a validator at least in part from the secret value using a sequence of entropy redistribution operations associated with the path through the key tree; and exchanging the validator between the security chip and the first device as part of the security chip protocol in order to authenticate at least one of the security chip or the first device” (claim 2, instant application) is analogous to 
“A computing device comprising: secure storage hardware to store a secret value; additional storage hardware; processing hardware coupled to the secure storage hardware, the processing hardware comprising at least one of a cache or a memory; and an interface between the processing hardware and the additional storage hardware, wherein at least one of the additional storage hardware or the interface is unsecure; wherein during a secure boot process the processing hardware is to: receive untrusted data from the additional storage hardware via the interface; load the untrusted data into at least one of the cache or the memory of the processing hardware, the untrusted data comprising an encrypted data segment and a validator; retrieve the secret value from the secure storage hardware; derive an initial key using a path through a key tree based at least in part on an identifier associated with the encrypted data segment and the secret value; verify, using the validator, whether the encrypted data segment has been modified; and responsive to verifying that the encrypted data segment has not been modified, decrypt the encrypted data segment using a first decryption key derived from the initial key to produce a decrypted data segment” (claim 1, patent 9569623) and analogous to
“A method for device authentication comprising: receiving, by processing hardware of a first device, a message from a second device as part of a challenge-response protocol; retrieving, by the processing hardware, a secret value from secure storage hardware operatively coupled to the processing hardware; determining a path through a key tree based at least in part on the message, wherein the key tree comprises a node and a plurality of branches connected to the node, wherein the node is associated with a key and each of the plurality of branches are associated with an entropy redistribution operation that when applied to the key generates an associated derived key; deriving, by the processing hardware, a validator at least in part from the secret value using a sequence of entropy redistribution operations associated with the path through the key tree; and exchanging the validator between the first device and the second device as part of the challenge-response protocol in order to authenticate the first device” (claim 1, patent 11074349). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 2-21 of the instant application and thus anticipate the claims of the instant application. Claims 2-21 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr (20110078457), and further in view of Lee (20100183150).
Regarding claims 2, 11 and 17, Starr teaches A method for performing a security chip protocol, the method comprising: / A security chip, comprising: secure storage hardware to store a secret value; and processing hardware operatively coupled to the secure storage hardware, wherein the processing hardware is to: / A system comprising: a security chip comprising secure storage hardware and processing hardware operatively coupled to the secure storage hardware, wherein the secure storage hardware is to store a secret value and the processing hardware is to (abstract, par.146-156): 
receiving, by processing hardware of a security chip, a message from a first device as part of performing the security chip protocol (par.135-138, chip receives unique info from printer); 
retrieving, by the processing hardware, a secret value from secure storage hardware operatively coupled to the processing hardware (par.135-138, retrieve base key); 
determining a path through a key tree based at least in part on the message (par.135-138, based on unique info from printer determine key to be generated, and additional masking values, par.170-175); 
deriving, by the processing hardware, a validator at least in part from the secret value using a sequence of entropy redistribution operations (hash) associated with the path through the key tree (par.137-142, derive variant key, use it for generating signature, and additional masking values, par.170-175); and
exchanging the validator between the security chip and the first device as part of the security chip protocol in order to authenticate at least one of the security chip or the first device (par.135-140, transmit signed/hash data to printer for authentication).
Starr teaches determining and deriving as mapped above, but does not expressly disclose, however Lee teaches
determining a path through a key tree based at least in part on the message; deriving, by the processing hardware, a validator at least in part from the secret value using a sequence of entropy redistribution operations (hash) associated with the path through the key tree (abstract, par.57-64, 68-76).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Lee to the system of Starr. 
One of ordinary skill in the art would have been motivated to perform such a modification to further protect communication on a hierarchical system (Lee, par.3-10, 19-26, 68-87).
Regarding claims 3, 12, and 18, Starr/Lee teaches wherein the key tree comprises a node and a plurality of branches connected to the node, wherein the node is associated with a key and each of the plurality of branches are associated with an entropy redistribution operation that when applied to the key generates an associated derived key (Starr, par.23-33, 88-92, 125-138, Lee, par.13-23, 99-110).
Regarding claim 4, Starr/Lee teaches wherein the message comprises a message identifier, and wherein the path is determined based at least in part on the message identifier (Starr, par.135-140).
Regarding claim 5, Starr/Lee teaches wherein the path comprises a plurality of portions, the method further comprising: decomposing the message identifier into a plurality of parts; and determining each portion of the plurality of portions of the path using one of the plurality of parts of the message identifier (Starr, par.88-92, 135-138, 153-165).
Regarding claim 6, Starr/Lee teaches wherein each portion of the plurality of portions of the path is associated with a distinct entropy redistribution operation (Starr, par.88-92, 135-138, 153-165).
Regarding claim 7, Starr/Lee teaches generating an expected response by the first device; comparing, at the first device, the validator to the expected response; determining, by the first device, whether the validator matches the expected response; and verifying at the first device that the security chip is authentic responsive to the validator matching the expected response (Starr, par.135-140).
Regarding claims 8, 14, and 19, Starr/Lee teaches wherein the security chip protocol corresponds to performing a secure transaction, and wherein the message comprises transaction data (Starr, par.121-137, 175-176, Lee, par.44-54, 119-123).
Regarding claims 9, 15, and 20, Starr/Lee teaches wherein the first device comprises at least one of a subscriber identity module (SIM) card or a transit pass (Starr, par.7-17, Lee, par. 114-124).
Regarding claims 10, 16, and 21, Starr/Lee teaches wherein the security chip protocol corresponds to at least one of an authentication procedure between a set-top box and the security chip, a verification procedure for a network login, or access to one or more television signals (Starr, par.121-137, 175-176, Lee, par.44-54, 119-123).
Regarding claim 13, Starr/Lee teaches wherein the message comprises a message identifier, and wherein the path comprises a plurality of portions and is determined based at least in part on the message identifier, wherein the processing hardware is further to: decomposing the message identifier into a plurality of parts; and determining each portion of the plurality of portions of the path using one of the plurality of parts of the message identifier (Starr, par.88-92, 135-138, 153-165).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419